Citation Nr: 0920746	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which found that the Veteran had not submitted 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for a right shoulder 
disability.  The RO in Montgomery, Alabama, currently retains 
jurisdiction of the Veteran's claim.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a right shoulder disability.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2006 the Board found that the Veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a right 
shoulder disability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an August 4, 2008 Judgment, reversed 
the Board's November 2006 decision, and remanded the case for 
compliance with the terms of the Court's June 30, 2008 
Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

In the June 2008 Memorandum Decision, the Court found that a 
June 2003 VA notice letter provided to the Veteran was not 
compliant with the Veterans' Claims Assistance Act (VCAA) 
notice requirements.  Specifically, the Court found that the 
June 2003 letter failed to inform the Veteran of the reasons 
for the previous denial of service connection in 1988 and 
what would constitute material evidence to reopen a right 
shoulder disability claim pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Accordingly, the Board must remand this 
claim so that the Veteran can be provided with compliant 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter regarding 
his claim to reopen service connection for 
a right shoulder disability based on new 
and material evidence.  The letter must 
note why the service connection claim was 
previously denied in the March 1988 rating 
decision, namely that his service 
treatment records were negative for any 
chronic right shoulder disability and 
other evidence of record was negative for 
any shoulder disability must describe the 
meaning of "new" and "material" evidence 
necessary to reopen the claim; and must 
include the information necessary to 
substantiate the underlying claims on the 
merits pursuant to Kent v. Nicholson, 20 
Vet. App. 1 and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




